Exhibit 10.1

 

FIFTH AMENDMENT TO

HADDRILL EMPLOYMENT AGREEMENT

 

This Fifth Amendment to the Employment Agreement (the “Fifth Amendment”) is made
and entered into as of October 22, 2008 (the “Effective Date”), by and between
Bally Technologies, Inc., a Nevada corporation (the “Company”), and Richard
Haddrill (“Haddrill”).

 

WHEREAS, the Company and Haddrill are parties to that certain Employment
Agreement dated as of June 30, 2004, as amended on December 22, 2004, June 13,
2005, June 20, 2006 and February 13, 2008 (as amended, the “Employment
Agreement”) pursuant to which Haddrill is employed as the Company’s Chief
Executive Officer; and

 

WHEREAS, the Company and Haddrill desire to amend the Employment Agreement in
accordance with and subject to the terms and conditions of this Fifth Amendment.

 

NOW THEREFORE, on the basis of the foregoing premises and in consideration of
the mutual covenants and agreements contained herein, the parties hereto agree
as follows:

 

1.             The Company and Haddrill agree that the following sentence shall
be added at the end of Section 2(a) of the Employment Agreement:

 

“For so long as Haddrill remains in continuous service with the Company, he
shall serve on such committees or subcommittees, and/or assist with such
initiatives as may be reasonably requested of him by the Board of Directors.”

 

2.             During the term of the Employment Agreement: (i) Haddrill will
continue to receive the compensation and benefits currently provided to him on
the terms and conditions set forth in Sections 4(a) and (b) of the Employment
Agreement and (ii) Haddrill’s base salary will remain at $998,000 per year
through December 31, 2010 and shall be reduced to $375,000 per year for the
calendar year beginning January 1, 2011.

 

3.             On October 17, 2008, the Company granted Haddrill additional
non-statutory stock options (the “Additional Options”) to acquire 50,000 shares
of the Company’s common stock under the Company’s Amended and Restated 2001 Long
Term Incentive Plan (the “Plan”).  The Additional Options shall be granted at an
exercise price per share equal to the closing price of the stock on the grant
date. The Additional Options shall vest and be subject to the terms and
conditions set forth in the Plan and on Schedule A-3.

 

4.             On October 17, 2008, the Company granted Haddrill a number of
restricted stock units under the Plan (the “Additional Restricted Stock Units”)
having a value equal to $1.7 million dollars, as calculated in accordance with
Schedule B-3 hereto.  The Additional Restricted Stock Units shall vest and be
subject to the terms and conditions set forth in the Plan and on Schedule B-3
hereto.

 

5.             Except as expressly modified by this Fifth Amendment, the
Employment Agreement shall remain unchanged and shall remain in full force and
effect.

 

[signatures on next page]

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Haddrill have duly executed this Fifth
Amendment as of the date first above written.

 

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Mark Lerner

 

Name:

Mark Lerner

 

Title:

Secretary

 

 

 

 

 

/s/ Richard Haddrill

 

Richard Haddrill

 

[Signature Page to Fifth Amendment to Haddrill Employment Agreement]

 

--------------------------------------------------------------------------------


 

Schedule A-3

 

ADDITIONAL OPTIONS

 

1.             The Additional Options shall vest in full on December 31, 2010,
so long as Haddrill remains in continuous service with the Company through the
earlier of (i) December 31, 2010 or (ii) the date of the Company’s annual
meeting of stockholders that follows the Company’s fiscal year ending June 30,
2010.

 

2.             Once the Additional Options become vested and exercisable
hereunder, they shall remain exercisable until the seventh anniversary of the
date of grant thereof without regard to whether Haddrill remains in continuous
service with the Company through such date.

 

3.             In addition to the above, notwithstanding any provision of the
Employment Agreement, or the Plan to the contrary, in the event of a Change of
Control (as defined in the Employment Agreement): (i) if such Change of Control
is consummated on or prior to January 1, 2009, and, within one year following
such Change of Control Haddrill’s service with the Company (or any successor) is
terminated under paragraphs 7(b) or 7(c) of the Employment Agreement, the
Additional Options shall become immediately and fully vested and exercisable
effective as of immediately prior to the date of such termination of service and
(ii) if such Change of Control is consummated after January 1, 2009, the
Additional Options shall become immediately and fully vested and exercisable
effective as of immediately prior to such Change of Control.

 

4.             Once the Additional Options become vested and exercisable
hereunder, they shall remain exercisable until the seventh anniversary of the
date of grant thereof without regard to whether Haddrill remains in continuous
service with the Company through such date.

 

5.             Except as described in this Schedule A-3, upon a termination of
Haddrill’s service with the Company (or any successor) for any reason, the
unvested portion of the Additional Options at the time of such termination of
service (after giving effect to the accelerated vesting, if any, described in
this Schedule A-3, if any) shall terminate effective as of the date of
termination.

 

--------------------------------------------------------------------------------


 

Schedule B-3

 

ADDITIONAL RESTRICTED STOCK UNITS

 

1.             The number of shares of common stock subject to the Additional
Restricted Stock Units was determined by dividing $1.7 million dollars by the
average per share closing price of the Company’s common stock on the stock
exchange in which the stock is principally traded for the 20 business days
immediately prior to the date of the grant.

 

2.             The Additional Restricted Stock Units shall vest in full on
December 31, 2010, so long as Haddrill remains in continuous service with the
Company through the earlier of (i) December 31, 2010 or (ii) the date of the
Company’s annual meeting of stockholders that follows the Company’s fiscal year
ending June 30, 2010.

 

3.             If Haddrill’s employment with the Company is terminated under
paragraphs 7(b) or 7(c) of the Employment Agreement, and such termination occurs
after January 1, 2009, in addition to the other compensation and benefits
provided under the Employment Agreement, the vesting of the Additional
Restricted Stock Units will accelerate in full as of the termination date.

 

4.             In addition to the above, notwithstanding any provision of the
Employment Agreement, or the Plan to the contrary, in the event of a Change of
Control (as defined in the Employment Agreement): (i) if such Change of Control
is consummated on or prior to January 1, 2009, and, within one year following
such Change of Control Haddrill’s service with the Company (or any successor) is
terminated under paragraphs 7(b) or 7(c) of the Employment Agreement, the
Additional Restricted Stock Units shall become immediately and fully vested and
exercisable effective as of immediately prior to the date of such termination of
service and (ii) if such Change of Control is consummated after January 1, 2009,
the Additional Restricted Stock Units shall become immediately and fully vested
and exercisable effective as of immediately prior to such Change of Control.

 

5.             Each vested Additional Restricted Stock Unit represents
Haddrill’s right to receive one share of the Company’s common stock on the
applicable vesting date (subject to the terms and conditions of the Plan,
including the satisfaction of any tax withholding obligations).

 

6.             Except as described in this Schedule B-3, upon a termination of
Haddrill’s service with the Company (or any successor) for any reason, the
unvested portion of the Additional Restricted Stock Units at the time of such
termination of service (after giving effect to the accelerated vesting, if any,
described in this Schedule B-3, if any) shall be forfeited effective as of the
date of termination.

 

--------------------------------------------------------------------------------